DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
The application to AFCP 2.0 is denied and the after final response is addressed via pre-pilot practice below. The amendment introduces new, narrower ranges for a future-intended use of the claimed composition, and while the previously applied prior art appears to still apply to the newly submitted claims, the search involved for better art would take longer than the time allotted in the pilot practice.

Entry
The amendment of 5/9/22 is not entered as it claims new material and thus would require further search.

Response to Arguments
Applicant’s argument p.6 that Price does not disclose a foam-molded material with a specific density or use as a golf ball cover is not found convincing because the claims are to a foamable composition, not a golf ball cover or the resultant foam from the foamable composition. As such, Price need not disclose such details but must only be capable of achieving them in order to meet the claims. Reasoning for meeting these capabilities is set forth in the previous office action, and applicant has not set forth convincing argument why Price is not capable of meeting these metrics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         

/RACHEL KAHN/Primary Examiner, Art Unit 1766